                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     BAODING TIANWEI GROUP CO., LTD.,                  Case No. 16-mc-80116-TSH
                                   8                    Plaintiff,
                                                                                           ORDER TO SHOW CAUSE
                                   9             v.
                                                                                           Re: Dkt. No. 5
                                  10     PACIFICORP,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On May 27, 2016, Plaintiff Baoding Tianwei Group filed a Registration of Foreign

                                  14   Judgment for a judgment entered by the United States District Court for the District of Oregon in

                                  15   Baoding Tianwei Group Co. v. Pacificorp, 07-cv-00862 HU. ECF No. 1. Baoding now moves

                                  16   this Court to amend the Oregon District Court’s judgment pursuant to Federal Rule of Civil

                                  17   Procedure 69(a) to add an additional judgment debtor. ECF No. 5. However, as the Oregon

                                  18   District Court entered judgment, it is unclear how judgment can be amended in this District.

                                  19   Accordingly, the Court ORDERS Baoding to provide the legal authority under which this Court
                                       can amend the judgment of the Oregon District Court. Baoding shall respond by May 20, 2019.
                                  20
                                       No chambers copy is required.
                                  21
                                              IT IS SO ORDERED.
                                  22

                                  23
                                       Dated: May 13, 2019
                                  24

                                  25
                                                                                                  THOMAS S. HIXSON
                                  26                                                              United States Magistrate Judge

                                  27

                                  28
